 

Exhibit 10.3

 

NONCOMPETITION AGREEMENT

 

This NONCOMPETITION AGREEMENT (“Agreement”) is made as of August 1, 2017, by and
between West Corporation, a Delaware corporation (the “Company”), and Jan Madsen
("Executive") (collectively hereinafter, the “parties”).

 

WHEREAS, the Company and Executive previously have entered into
Performance-Based Restricted Stock Unit Award Agreements dated September 14,
2015, March 21, 2016 and March 24, 2017 (each, a “PBRSU Agreement”);

 

WHEREAS, on May 9, 2017, the Company entered into an Agreement and Plan of
Merger (the “Merger Agreement”) by and among Mount Olympus Holdings, Inc., a
Delaware corporation (“Parent”), Olympus Merger Sub, Inc., a Delaware
corporation and wholly owned subsidiary of Parent (“Merger Sub”), and the
Company, pursuant to which Merger Sub will be merged with and into the Company,
causing the Company to become a wholly owned subsidiary of Parent (the
“Merger”), subject to the terms and conditions set forth in the Merger
Agreement;

 

WHEREAS, the Merger Agreement permits the Company and Executive to amend the
PBRSU Agreements to modify the manner in which the applicable performance
measures are deemed to have been satisfied upon the consummation of the Merger;

 

WHEREAS, effective as of the date hereof, the Company and Executive have amended
the PBRSU Agreements (the “PBRSU Amendment”), contingent upon consummation of
the Merger, to provide that, for the pre-closing period, the performance goals
will be deemed to have been satisfied at 100% of the target level; and

 

WHEREAS, as a condition to entering into the PBRSU Amendment, the Company has
required that Executive enter into this Agreement.

 

NOW THEREFORE, the parties agree as follows:

 

I.

Covenant Not to Compete.  

In order to better protect the goodwill of the Company and to prevent the
disclosure of the Company's trade secrets and confidential information and
thereby help ensure the long-term success of the business, Executive will not
engage in any activity or provide any services, whether as a director, manager,
supervisor, employee, adviser, consultant or otherwise, for a period of eighteen
(18) months following the date of Executive’s termination of employment with the
Company, in connection with the development, advertising, promotion, or sale of
any service which is the same as or similar to or competitive with any services
of the Company (including both existing services as well as services known to
Executive, as a consequence of Executive’s employment with the Company, to be in
development):

1.with respect to which Executive’s work has been directly concerned at any time
during the one (1) year preceding termination of employment with the Company; or

 

--------------------------------------------------------------------------------

 

2.with respect to which during the one (1) year preceding termination of
employment with the Company, Executive, as a consequence of Executive’s job
performance and duties, acquired knowledge of trade secrets or other
confidential information of the Company.

Executive further acknowledges that in view of the nature of the business in
which the Company is engaged, the restrictions contained in this section are
reasonable and necessary in order to protect the legitimate interests of the
Company. Executive further acknowledges and agrees that any violation of this
section will result in irreparable injuries to the Company. Executive,
therefore, acknowledges that in the event of her violation of the provisions of
this section, the Company shall be entitled to obtain from any court of
competent jurisdiction preliminary and permanent injunctive relief. In addition
to other available remedies, Executive’s breach of this section shall entitle
the Company to the return of any amounts paid solely as a result of the PBRSU
Amendment.

 

II.

General Provisions.

A.Non-Waiver.  The failure of either party to insist in any one or more
instances upon performance of any of the terms or conditions of this Agreement
shall not be construed as a waiver or a relinquishment of any right granted
hereunder, or of the future performance of any such term, covenant or condition,
but the obligations of either party with respect thereto shall continue in full
force and effect.

B.Successors. This Agreement shall inure to the benefit of and be binding upon
the Company, its successors, and assigns, including without limitation, any
person, partnership, or corporation that may acquire voting control of the
Company or all or substantially all of its assets and business, or that may be a
party to any consolidation, merger, or other transaction.

C.Applicable Law. This Agreement shall be governed by the laws of the State of
Nebraska.

D.Construction. The language in all parts of this Agreement shall in all cases
be construed as a whole according to its fair meaning, strictly neither for nor
against either party hereto, and without implying a presumption that the terms
thereof shall be more strictly construed against one party by reason of the rule
of construction that a document is to be construed more strictly against the
person who or through an agent prepared the same.

E.Severability. If any portion of this Agreement shall be invalid or
unenforceable, the parties agree that such invalidity or unenforceability shall
in no way affect the validity or enforceability of any other portion of this
Agreement.

2

--------------------------------------------------------------------------------

 

F.Notice. For purposes of this Agreement, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered or 5 days after deposit in the United States
mail, certified and return receipt requested, postage prepaid, addressed as
follows:

 

If to Executive:

 

Jan Madsen, at her address on file with the Company

 

 

 

If to the Company:

 

Chief Executive Officer

 

 

West Corporation

 

 

11808 Miracle Hills Drive

 

 

Omaha, Nebraska 68154

 

 

 

 

 

With a copy to:

 

 

General Counsel

 

 

West Corporation

 

 

11808 Miracle Hills Drive

 

 

Omaha, Nebraska 68154

 

Either party may change its address for notice by giving notice in accordance
with the terms of this section.

G.Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but which together shall constitute one
and the same instrument.

H.Miscellaneous. Executive acknowledges that:

A.She has consulted with or had an opportunity to consult with an attorney of
Executive’s choosing regarding this Agreement.

B.She will receive substantial and adequate consideration for her obligations
under this Agreement.

C.She believes the obligations, terms and conditions hereof are reasonable and
necessary for the protectable interests of the Company and are enforceable.

D.This Agreement contains restrictions on her post-employment activities.

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first set forth above.

 

/s/ Jan Madsen

Jan Madsen, Executive

 

/s/ Tom Barker

West Corporation, Company

 

4